Citation Nr: 0517408	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-16 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1940 to May 
1945 and from March 1946 to April 1964.  The veteran died in 
June 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In December 2004, the Board requested a VA 
medical expert opinion.  A VA Medical Expert Opinion report 
was completed in April 2005 and is incorporated in the file.  
Appellant was notified and received a copy of the report in 
April 2005.  No further evidence has been received.  The 
appeal is ready for adjudication.  


FINDINGS OF FACT

1.  The veteran died in June 2002; his death certificate 
lists the immediate cause of death as chronic obstructive 
pulmonary disease (COPD), pneumonia, atrial fibrillation, and 
congestive heart failure.  

2.  At the time of the veteran's death, service-connection 
was in effect for gunshot wound, left hip with total hip 
replacement, impaired vision of the left eye, appendectomy, 
left inguinal hernia, fracture of the nasal bone, 
hemorrhoids, bilateral varicose veins, and scar, penetrating 
wound, left arm (minor).  

3.  No service-connected disability is shown to have 
contributed to the cause of the veteran's death.  

4.  Competent medical evidence demonstrates that the 
veteran's valvular heart disease and neuro-vascular outlet 
syndrome were not direct or contributing causes of the 
veteran's death.  

5.  COPD, atrial fibrillation, and congestive heart failure 
were first shown many years after discharge from active duty 
and there is no competent medical evidence linking these 
disorders to any service-connected disorder or directly to 
service.

6.  There is no competent medical evidence of a relationship 
between the cause of the veteran's death and any injury or 
disease during the veteran's service.

7.  The evidence does not show that the veteran was in 
receipt of or entitled to receive, compensation at the time 
of his death for service-connected disorder that was rated 
totally disabling on either schedular or unemployability 
basis for a period of 10 years immediately preceding death, 
or that he was so rated for a period of not less than 5 years 
from the date of discharge or other release from active 
service.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2004).

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 
C.F.R. § 3.22 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the claimant notice of the passage of the VCAA in an 
August 2002 letter, prior to the initial unfavorable agency 
decision in January 2003.  In addition, a duty to assist 
letter dated in January 2004 and the April 2003 statement of 
the case (SOC) provided the claimant with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The VCAA letters and the SOC 
specifically notified the claimant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The claimant was also asked to advise 
VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In the 
present case, the evidence includes the service medical 
records, VA service records, VA medical records and 
examination reports, private medical records from Sierra 
Medical Center, a VA Medical Expert Opinion report dated in 
April 2005, and written statements from the appellant.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



II.  Service Connection Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Review of the record shows that the veteran died in June 
2002.  His death certificate reflects that the immediate 
cause of death was due to COPD, pneumonia, atrial 
fibrillation, and congestive heart failure.  

At the time of his death, the veteran was service-connected 
for the following disorders: gunshot wound, left hip with 
total hip replacement, impaired vision of the left eye, 
appendectomy, left inguinal hernia, fracture of the nasal 
bone, hemorrhoids, bilateral varicose veins, and scar, 
penetrating wound, left arm (minor).  The Board will first 
determine whether any of these service-connected disorders 
contributed to the veteran's death.  

Two VA medical reports, dated in September 2003 and in April 
2005, discussed whether a service-connected disorder 
contributed to the veteran's death.  The September 2003 VA 
medical report specifically indicated that it was the 
examiner's opinion that the causes of the veteran's death 
were not secondary to his service-connected bilateral 
varicose veins or the residuals of a gunshot wound to his 
left hip.  The examiner based his opinion on the medical 
records, which showed that the varicose veins were 
superficial and deep vein.  The death certificate also did 
not mention anything about pulmonary embolism or any signs of 
massive pulmonary embolism that can sometimes cause this 
problem due to varicose veins.  Without any sign of pulmonary 
embolism, it was the examiner's opinion that the veteran's 
cause of death was not secondary to his varicose veins.  
Similarly, after reviewing the claims file, the examiner from 
the April 2005 VA Medical Expert Opinion report opined that 
none of the veteran's service-connected conditions (gunshot 
wound to the left hip with total hip replacement, impaired 
vision in the left eye, appendectomy, left inguinal hernia, 
nasal bone fracture, hemorrhoids, varicose veins, and scar, 
penetrating wound, left arm, minor) could be reasonably said 
to have contributed to the causes of the veteran's death, 
which are COPD, pneumonia, heart failure, or atrial 
fibrillation.   

The Board finds the September 2003 VA examination report and 
April 2005 VA Medical Expert Opinion report to be competent 
and persuasive medical evidence.  The examiners' opinions are 
based upon a review of the claims file and VA medical 
evidence, and are supported by the record.  There is no 
evidence of pulmonary embolism to indicate that the veteran's 
varicose veins contributed to his death.  Furthermore, none 
of these service-connected disorders are noted in the medical 
evidence to have contributed to the veteran's death.  

Appellant claimed in her substantive appeal that the 
veteran's varicose veins and residuals from the gunshot wound 
to the hip contributed to his death.  Here, however, the 
appellant is not competent to offer medical opinion as to 
cause or etiology of the veteran's cause of death as there is 
no evidence of record that the appellant has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Based upon the two VA medical reports and the lack of any 
competent contradictory medical evidence, the Board finds 
that the veteran's service-connected disabilities did not 
contribute to his death.  

In addition to the service-connected disabilities, the 
service medical records showed a diagnosis involving 
cardiovascular and valvular disease.  In a January 1944 
clinical note the veteran was diagnosed with having valvular 
disease, mitral stenosis, mild, cause undetermined.  In 
November 1960, the veteran was diagnosed as having neuro-
vascular outlet syndrome.  The April 2005 VA Medical Expert 
Opinion Report discussed whether the veteran's valvular heart 
disease or neurovascular disease related in any way to the 
veteran's cause of death. 

In the April 2005 VA Medical Expert Opinion Report, the 
examiner noted that the reviewed medical evidence 
demonstrated a history of rheumatic heart disease in 1926 and 
that in 1943 the veteran had been diagnosed with an 
asymptomatic murmur.  A May 1993 VA clinician noted a 2/6 
systolic ejection murmur at the left sternal border, on 
examination of the heart.  In August 2000, a cardiology 
consultant stated that heart sounds were normal.  The 
examiner noted that a heart murmur was variably heard and 
reported by different clinicians around this time, but a 
transthoracic echocardiogram performed in April 2001 found a 
normal left ventricular chamber size and left ventricular 
ejection fraction 55-60 percent.  On colorflow Doppler, there 
was no regurgitation of the aortic, mitral, or tricuspid 
valves, and none to insignificant regurgitation of the 
pulmonic valve.  A VA medical report dated in July 2001 
stated that heart sounds were normal and echocardiogram 
revealed normal left ventricular function, no valvular 
abnormalities, and ejection was 59 percent. 

Based upon the above medical evidence, the April 2005 
examiner determined that the veteran did not have a valvular 
abnormality sufficient enough to cause atrial fibrillation or 
heart failure.  Therefore, the examiner opined that whatever 
valvular abnormality the veteran might have had did not 
contribute to the cause of death.  In addition, the examiner 
noted that it was not clear from the records what the 
neurovascular outlet syndrome referred to.  However, 
neurovascular outlet syndrome was not mentioned as a cause of 
death and generally was not likely to cause COPD, heart 
failure, pneumonia, or atrial fibrillation.  

The April 2005 VA examiner's opinions are competent and 
persuasive medical evidence as they were based upon a review 
of the claims file, VA medical evidence, and are supported by 
the record.  There is no competent medical evidence that the 
veteran's valvular heart disease or neuro-vascular disease 
was a direct or contributing cause of the veteran's death.  
The Board will now determine whether the veteran's causes of 
death were related to his service.   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d) (2004).  Certain 
chronic disabilities, such as cardio-vascular-renal disease, 
including hypertension, or endocarditis (this term covers all 
forms of valvular heart disease) are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service medical evidence showed that introduction examination 
report dated in November 1940 was negative for heart, 
cardiovascular, or lung problems.  Electrocardiogram (ECG) 
reports dated in February 1961, February 1962, and February 
1963 all show normal findings.  X-ray reports of the chest in 
January 1945, December 1956, and January 1964 also show 
normal findings for the heart, chest, and lungs.  In 
addition, medical examination reports dated in March 1949, 
May 1945, May 1950, September 1960, February 1961, February 
1963, and retirement examination report dated in January 1964 
all indicated that clinical evaluations of the heart, 
cardiovascular system, and lungs were normal.  

The post-service medical evidence showed that COPD, atrial 
fibrillation, and congestive heart failure were first shown 
many years after discharge from active duty.  VA cardiac 
evaluation dated in June 1964 discussed the veteran's service 
medical records in the report, along with the findings from 
examination.  The examiner determined that the clinical 
findings, including ECG examination, demonstrated no evidence 
of cardiopulmonary disease at that time.  Chest x-ray report 
dated in June 1964 was also negative for any pulmonary 
disease.  A June 1978 ECG report indicated normal findings.  

The first diagnosis of COPD and mild hypertension was not 
noted until a September 1980 VA medical record.  Therefore, 
the veteran's COPD and hypertension are not presumed to be 
incurred in service.  38 C.F.R. §§ 3.307, 3.309(a) (2004).  
The earliest diagnosis of ischemia or ischemic heart disease 
was noted in an August 1988 VA medical record and August 1988 
VA examination report.  There was no medical evidence showing 
treatment or diagnosis for atrial fibrillation until many 
years after service.  There was also no competent medical 
opinions from any physician indicating that the causes of the 
veteran's death, or conditions contributing to his cause of 
death, were related to his active service.  38 C.F.R. 
§ 3.303(d) (2004).  

The Board notes that the September 1960 medical examination 
in service indicated that the veteran had a heart attack in 
1960.  However, there is no supporting medical evidence 
showing that the veteran had a heart attack in service.  In 
fact, the August 1998 VA examination report stated that to 
the best of the veteran's knowledge, he never had a 
myocardial infarction.  Thus, it is reasonable to conclude 
that the September 1960 examination report was in error.  

The Board finds that based on the evidence above, the 
preponderance of the evidence does not support a finding that 
the veteran's COPD, atrial fibrillation, pneumonia, and 
congestive heart failure are related to service and the 
veteran's death was not otherwise attributable to a service-
connected disability or valvular heart disease and neuro-
vascular outlet syndrome.  Accordingly, the Board concludes 
that the preponderance of the evidence is against a finding 
of service connection for the veteran's death.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim 
is denied.

III. DIC under Section 1318

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service-connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death or was so rated for a 
period of not less than 5 years from the date of discharge or 
other release from active service.  The statute was 
implemented at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by Section 1318, or would have established such 
right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veteran' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (April 5, 
2002), effective May 6, 2002.
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.

The result of the above is that "hypothetical entitlement" 
is no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  So the only possible 
remaining ways of prevailing on this claim are: (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.

In this regard, it is noted that the appellant does not claim 
entitlement to DIC under 38 U.S.C.A. § 1318 based on the 
grounds of clear and unmistakable error in a prior VA 
decision, and she does not claim entitlement to this benefit 
based on the submission of new or material evidence to reopen 
a final VA decision.  The appellant in essence contends that 
because she is the surviving spouse of a deceased veteran who 
was rated as totally disabled, she is entitled to section 
1318-DIC benefits.

In this case, the evidence reveals that the veteran died in 
June 2002.  At the time of the veteran's death, service 
connection was not in effect for any disorder shown to have 
caused or contributed to his death.  However he was shown to 
be service-connected for numerous disabilities described 
earlier in this decision and was in receipt of a 80 percent 
combined rating at the time of his death.  At the time of his 
death he was in receipt of total disability rating due to 
individual unemployability (TDIU) effective February 1997, 
less than 10 years preceding his death.  TDIU was granted by 
the RO in a September 1998 rating decision.  A review of the 
record reflects that the veteran filed his TDIU claim in 
December 1995.  The veteran was denied TDIU benefits in an 
October 1994 rating decision. 

Therefore, the evidence does not reflect that the veteran was 
continuously rated totally disabled due to any service-
connected disability for a period of 10 years or more at the 
time of his death, or that he was so rated for a period of 
not less than 5 years from the date of discharge or other 
release from active service.  

The Board is sympathetic to the appellant's contentions, but 
notes that her statements concerning her status as a 
surviving spouse and the severity of the veteran's service- 
connected disabilities are not dispositive in this particular 
case. The Board finds that the evidentiary record, with 
application of pertinent governing criteria, does not support 
a grant of entitlement to DIC benefits under 38 U.S.C.A. § 
1318.  Consequently, DIC benefits under § 1318 are not 
warranted.  The appeal is denied.


ORDER

Service connection for cause of death is denied.

Entitlement to Dependency and Indemnity Compensation benefits 
under 38 U.S.C.A. § 1318 is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


